Edward Saltzman, Esq. Attorney for the Village of Port Chester
Code Enforcement Counsel John B. Colangelo of your office has requested our opinion whether members of your village police department can enforce provisions of the Vehicle and Traffic Law on private property used as a parking area of a shopping center in your village.
In connection with the inquiry we enclose herewith a copy of our informal opinion published in 1978 Op Atty Gen 176 and a copy of our informal opinion dated June 24, 1980 addressed to Morley C. Townsend.
In our opinion, Vehicle and Traffic Law § 1640-a authorizes a village board of trustees to regulate traffic in a shopping center in the village in relation to the specific matters recited in that section if the owner of the shopping center or the person in general charge of the operation and control of the parking area thereof requests in writing that the village provide the regulation.
We suggest that you get in touch with the owner of the shopping center or person in general charge of the operation and control of its parking area and mention that a written request to the village would be welcomed so that your police department may have jurisdiction to enforce those provisions of the Vehicle and Traffic Law. In the event the suggestion is not complied with and you wish to carry the matter further, you might wish to notify insurance underwriters and carriers of the various types of insurance in effect in the shopping center and upon its parking area. They, in turn, might encourage the issuance of the written request for assistance.